This opinion is subject to administrative correction before final disposition.




                                Before
                 HITESMAN, GASTON, and ELLINGTON,
                       Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                           Adam T. GOUGH
                     Private (E-1), U.S. Marine Corps
                                Appellant

                              No. 201900055

                          Decided: 30 October 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Major Terrance J. Reese, USMC. Sentence adjudged
   11 December 2018 by a special court-martial convened at Marine
   Corps Base Camp Lejeune, North Carolina, consisting of a military
   judge sitting alone. Sentence approved by the convening authority:
   confinement for 135 days, 1 and a bad-conduct discharge.
   For Appellant: Captain W. Scott Laragy, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended confinement in excess of 120 days pursu-
ant to a pretrial agreement.
                   United States v. Gough, No. 201900055


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2